Exhibit 10.1

AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of February 24, 2009, is made by and
among Epicor Software Corporation, a Delaware corporation (“Epicor” or the
“Company”), and the entities listed on Schedule A hereto together with their
affiliates (collectively, the “Elliott Group”) (each of the Company and the
Elliott Group, a “Party” to this Agreement, and collectively, the “Parties”).

WHEREAS, the Elliott Group may be deemed to beneficially own shares of common
stock of Epicor (the “Common Stock”) totaling, in the aggregate, 6,537,700
shares, or approximately 10.7% of the Common Stock issued and outstanding on the
date hereof and the principal amount of Epicor’s Convertible Senior Notes due
2027 (the “Convertible Notes”) set forth on Schedule B hereto; and

WHEREAS, Epicor and the Elliott Group have agreed that it is in their mutual
interests to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the Parties mutually agree as follows:

1. Representations and Warranties of the Elliott Group. The Elliott Group
represents and warrants to Epicor that (a) this Agreement has been duly
authorized, executed and delivered by the Elliott Group, and is a valid and
binding obligation of the Elliott Group, enforceable against the Elliott Group
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) neither the execution of this
Agreement nor the consummation of any of the transactions contemplated hereby
nor the fulfillment of the terms hereof, in each case in accordance with the
terms hereof, will conflict with, result in a breach or violation of the
organizational documents of the Elliott Group as currently in effect; (c) as of
the date of this Agreement, the Elliott Group may be deemed to Beneficially Own
(as defined in the Rights Agreement, dated as of April 1, 1994, between the
Company and First Interstate Bank of California, as amended (the “Rights Plan”))
in the aggregate (i) 6,537,700 shares of Common Stock issued and outstanding and
(ii) the principal amount of Convertible Notes set forth on Schedule B hereto;
and (d) as of the date of this Agreement, the Elliott Group is not aware of
(i) any claims or causes of action of any nature that the Elliott Group, its
affiliates, officers or directors, in their capacity as such, may have against
Epicor, its affiliates, officers or directors, in their capacity as such, or
(ii) any facts or circumstances that would reasonably be expected to give rise
to any such claims or causes of action.

2. Representations and Warranties of Epicor. Epicor hereby represents and
warrants to the Elliott Group that (a) this Agreement has been duly authorized,
executed and delivered by Epicor, and is a valid and binding obligation of
Epicor, enforceable against Epicor



--------------------------------------------------------------------------------

in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) neither the execution of this
Agreement nor the consummation of any of the transactions contemplated hereby
nor the fulfillment of the terms hereof, in each case in accordance with the
terms hereof, will conflict with, result in a breach or violation or imposition
of any lien, charge or encumbrance upon any property or assets of Epicor or any
of its subsidiaries pursuant to any law, any order of any court or other agency
of government, Epicor’s Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”), Epicor’s Amended and Restated Bylaws (the
“Bylaws”), or the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which Epicor is a party or bound or to which its
property or assets is subject nor trigger any “change of control” provisions in
any agreement to which Epicor is a party; and (c) as of the date of this
Agreement, Epicor is not aware of (i) any claims or causes of action of any
nature that Epicor, its affiliates, officers or directors, in their capacity as
such, might have against the Elliott Group, its affiliates, officers or
directors, in their capacity as such, or (ii) any facts or circumstances that
would reasonably be expected to give rise to any such claims or causes of
action.

3. Directorships.

(a) Prior to the time that Epicor mails its definitive proxy statement for its
2009 annual meeting of stockholders, but in any event no later than the close of
business on February 24, 2009, Epicor shall increase the size of its board of
directors (the “Board”) from five (5) to seven (7) members. The Nominating and
Corporate Governance Committee of the Board (the “Nominating Committee”) has in
good faith, having reviewed and approved the credentials of Richard H. Pickup
(the “First Nominee”), and John Dillon, the nominee mutually selected by Epicor
and the Elliott Group (the “Second Nominee”), in exercising of its fiduciary
duties, concluded that each such candidate has business experience in such areas
as would reasonably be expected to enhance the Board, and determined, consistent
with Epicor’s guidelines relating to director qualifications and Board
composition, and determined to appoint the First Nominee and the Second Nominee
to the Board (the “New Appointees”) to fill the vacancies on the Board to be
created by increasing its size to seven (7) members.

(b) If, at any time after the date hereof and during the term of this Agreement,
any committee of the Board is formed, directed or authorized to evaluate,
negotiate or approve any transaction involving a possible change in control of
Epicor, the sale of all or substantially all or a material portion of the assets
of Epicor or any other material transaction out of the ordinary course of
business (such transaction, a “Transaction”), the Board will appoint the Second
Nominee to serve on any such committee to the extent that the Second Nominee
does not have a conflict of interest with respect to or a material interest in
the Transaction. Without limiting the foregoing and subject to compliance with
the board’s fiduciary responsibilities, Epicor also agrees that after the date
hereof and during the term of this Agreement, all proposals received or
developed by Epicor, including by its officers, which would constitute a
Transaction, will be discussed, including a discussion of the strategy to be
followed by Epicor with respect thereto, with the entire Board, including the
Second Nominee, and the entire Board will be kept apprised on a current basis,
of the state of such proposal and the views of all members of the Board will be
solicited and considered.

 

-2-



--------------------------------------------------------------------------------

(c) Subject to Sections 3(d) and 3(e), Epicor agrees that the Board will take
all actions necessary and appropriate to:

(1) subject to the acceptance by the New Appointees, as soon as reasonably
practicable, but in any event no later than the close of business on
February 24, 2009, appoint the New Appointees to the Board to fill the vacancies
created by increasing the size of the board to seven (7) members;

(2) nominate the New Appointees as two (2) of the board nominees nominated by
the Epicor Board for election to the Epicor Board of Directors in connection
with Epicor’s 2009 annual meeting of stockholders, with terms expiring at
Epicor’s 2010 annual meeting of stockholders;

(3) recommend, and reflect such recommendation in Epicor’s definitive proxy
statement in connection with Epicor’s 2009 annual meeting of stockholders, that
the stockholders of Epicor vote to elect the New Appointees as directors of
Epicor at the 2009 annual meeting of stockholders; and

(4) use reasonable efforts consistent with the efforts used to obtain proxies
for the other candidates nominated by the Board to obtain proxies in favor of
the election of the New Appointees at Epicor’s 2009 annual meeting of
stockholders.

(d) Epicor agrees that if, during the term of this Agreement, the First Nominee
(i) refuses to serve, (ii) has committed an act that would be grounds for
removal from the Board for cause or (iii) is removed for cause, resigns, or is
otherwise unable to serve, Epicor shall have the discretion to appoint a
substitute person to replace such First Nominee (any such replacement First
Nominee appointed in accordance with the provisions of this clause (d) shall be
referred to as the “Replacement First Nominee”), and such Replacement First
Nominee shall be deemed the First Nominee for all purposes of this Agreement, or
to reduce the size of the Board from seven (7) to six (6) members.

(e) Epicor agrees that if, during the term of this Agreement, the Second Nominee
(i) refuses to serve, (ii) has committed an act that would be grounds for
removal from the Board for cause or (iii) is removed for cause, resigns, or is
otherwise unable to serve, the Elliott Group shall designate another person to
replace such Second Nominee, subject to the approval of Epicor’s Nominating
Committee in good faith after exercising its fiduciary duties and determining
that such candidate has business experience in such areas as would reasonably be
expected to enhance the Board, consistent with Epicor’s guidelines relating to
director qualifications and Board composition (any such replacement Second
Nominee selected and approved in accordance with this clause (e) shall be
referred to as the “Replacement Second Nominee”), and the Replacement Second
Nominee shall be deemed the Second Nominee for all purposes of this Agreement.

(f) Each of the New Appointees, upon election to the Board, will be governed by
the same protections and obligations regarding confidentiality, conflicts of
interests, fiduciary duties, trading and disclosure policies and other
governance guidelines, and shall have the same rights and benefits, including
(but not limited to) with respect to insurance, indemnification, compensation
and fees, as are generally applicable to any non-employee director of Epicor.

 

-3-



--------------------------------------------------------------------------------

4. Standstill Restrictions. Subject to applicable law, including Section 13(d)
and (g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
except as permitted pursuant to the terms of this Agreement, during the term of
this Agreement, the Elliott Group shall not, and shall cause their respective
principals, directors, stockholders, officers, employees, agents and affiliates
not to, in any manner, directly or indirectly:

(a) solicit (as such term is used in the proxy rules of the Securities and
Exchange Commission (the “SEC”)) proxies, or conduct any nonbinding referendum
with respect to Common Stock, or make, or in any way participate in, any
“solicitation” of any “proxy” within the meaning of Rule 14a-1 promulgated by
the SEC under the Exchange Act to vote any shares of Common Stock with respect
to any matter, or become a “participant” in any “contested solicitation” for the
election of directors with respect to Epicor (as such terms are defined or used
in the Exchange Act and the rules promulgated thereunder), other than
solicitations or acting as a participant in support of all of Epicor’s nominees
and proposals;

(b) purchase or cause to be purchased or otherwise acquire or agree to acquire
Ownership (as defined in Section 203 of the Delaware General Corporation Law
(“DGCL”)) of any Common Stock or other securities issued by Epicor, if in any
such case, immediately after the taking of such action, one or more members of
the Elliott Group would, in the aggregate, collectively Own (as defined in
Section 203 of the DGCL) more than 14.99% of the then outstanding shares of
Common Stock; provided that the Elliott Group shall be permitted to acquire in
the aggregate up to $100 million principal amount of the Convertible Notes and
any shares of Common Stock issuable upon the conversion or settlement of such
Convertible Notes shall be excluded from the calculation of the number of shares
of Common Stock Owned (as defined in Section 203 of the DGCL) by the Elliott
Group for purposes of this Section 4(b) and Section 7 of this Agreement, but any
shares of Common Stock actually issued upon conversion or settlement of the
Convertible Notes pursuant to an election made by any member of the Elliott
Group shall not be so excluded (such percentage of shares of Common Stock Owned
by the Elliott Group excluding shares of Common Stock issuable upon conversion
or settlement of such Convertible Notes, but not excluding shares of Common
Stock actually issued upon conversion or settlement of the Convertible Notes
pursuant to an election made by any member of the Elliott Group, the “Maximum
Percentage”);

(c) make or be the proponent of any stockholder proposal, whether pursuant to
Rule 14a-8 of the Exchange Act or otherwise;

(d) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a group comprised solely of the Elliott Group);

(e) deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
Elliott Group;

(f) otherwise act, alone or in concert with others, to (i) make any public
statement critical of Epicor, its directors or management, (ii) control or seek
to control the Board,

 

-4-



--------------------------------------------------------------------------------

other than through non-public communications with the officers and directors of
Epicor or (iii) effect, or seek to effect, a merger, acquisition or other
business combination involving Epicor other than through non-public
communications with the officers and directors of Epicor; provided that, subject
to the terms of this Agreement, the Elliott Group and its respective principals,
directors, stockholders, officers, employees, agents and affiliates, may have
non-public communications with third parties regarding the Elliott Group’s
current investment in Epicor.

(g) seek, alone or in concert with others, (i) representation on the Board,
except as specifically contemplated in Section 3(a), Section 3(b), Section 3(c),
Section 3(d) and Section 3(e) or (ii) the removal of any member of the Board;

(h) make any proposal regarding any of the foregoing;

(i) publicly disclose any request to amend, waive or terminate any provision of
this Agreement; or

(j) take or seek to take, or cause or seek to cause others to take, directly or
indirectly, any action inconsistent with any of the foregoing.

5. Disclosures Pursuant to Section 13(d) of the Exchange Act. Nothing in this
Agreement shall be deemed to preclude the Elliott Group from making a public
disclosure to the extent the failure to do so would violate Section 13(d) of the
Exchange Act or the rules and regulations thereunder in the reasonable judgment
of the Elliott Group following consultation with its legal advisors. The Elliott
Group shall notify Epicor in writing two (2) business days prior to making any
such public disclosure.

6. Actions by the Elliott Group.

(a) At Epicor’s 2009 annual meeting of stockholders, the Elliott Group shall
vote, and cause their respective principals, directors, stockholders, officers,
employees, partners, agents and affiliates to vote, all of the shares of Common
Stock Beneficially Owned by them for each of Epicor’s nominees for election to
the Board. Concurrently with the execution of this Agreement, each member of the
Elliott Group agrees to deliver to Epicor an irrevocable proxy in the form
attached hereto as Exhibit I (the “Proxy”), which shall be irrevocable to the
fullest extent permitted by applicable law, covering the total number of shares
of Common Stock Beneficially Owned by the Elliott Group.

(b) The Elliott Group shall not take any action under the Bylaws or otherwise
with respect to the nomination of directors for election at Epicor’s 2009 annual
meeting of stockholders.

7. Section 203 Waiver.

(a) The Board has adopted the resolutions in the form attached hereto as Exhibit
II and as a result thereof, the restrictions on business combinations contained
in Section 203 of the DGCL will not apply to the Elliott Group because of the
Acquisition (as defined in Exhibit II) and no member of the Elliott Group shall
be deemed to be an “interested stockholder” (as defined in and contemplated by
Section 203(c)(5) of the DGCL) as a result of the Acquisition.

 

-5-



--------------------------------------------------------------------------------

(b) If any member of the Elliott Group or any of their respective Affiliates or
Associates (each, as defined in Section 203 of the DGCL) shall become the Owner
(as defined in Section 203 of the DGCL) of such number of shares of Common Stock
with the effect of increasing the aggregate Ownership of shares of Common Stock
by the Elliott Group to such number of shares of Common Stock that represents an
amount greater than the Maximum Percentage, then no member of the Elliott Group
nor any of their respective Affiliates or Associates (each, as defined in
Section 203 of the DGCL) shall engage in any business combination (within the
meaning of Section 203 of the DGCL) for a period of three (3) years following
the date on which the Elliott Group became the Owner (as defined in Section 203
of the DGCL) of more than the Maximum Percentage of the Common Stock.
Notwithstanding the foregoing, no member of the Elliott Group shall be subject
to the limitation set forth in the immediately preceding sentence to the extent
that its Ownership is or will be increased in excess of the Maximum Percentage
as a result of (1) a repurchase, redemption or other acquisition of any Common
Stock by Epicor or (2) shares of Common Stock actually issued to the Elliott
Group upon conversion or settlement of the Convertible Notes pursuant to an
election made by Epicor, but such persons will be subject to such limitation if
any such person or any of their respective Affiliates or Associates (each, as
defined in Section 203 of the DGCL) thereafter becomes an Owner (as defined in
Section 203 of the DGCL) of any additional shares of Common Stock (other than
pursuant to a transaction described in clauses (1) and (2) of this sentence).
Notwithstanding the foregoing, in the event the Elliott Group becomes the Owner
of less than the Maximum Percentage at any time, the Elliott Group shall be
entitled to increase its ownership of Common Stock up to the Maximum Percentage.

(c) The restrictions contained in Section 7(b) of this Agreement shall not apply
if the Elliott Group would be entitled to rely on the exceptions set forth in
Section 203(a)(1) through (3) and Section 203(b)(3) through (7) of the DGCL in
the absence of the waiver referred to in Section 7(b).

8. Amendment of the Rights Plan. The Board of Directors of Epicor has approved
resolutions amending the Rights Plan in the form attached hereto as Exhibit III
and will take all necessary action to execute such amendment as soon as
reasonably practicable following approval of the Rights Agent (as defined in the
Rights Plan), provided that such amendment shall be executed no later than
February 25, 2009.

9. Termination.

(a) This Agreement shall terminate and the obligations of the Parties under this
Agreement shall cease on the earlier of (i) the first anniversary of the date of
this Agreement and (ii) fifteen (15) days prior to the last date under the
Bylaws on which stockholders of Epicor may submit proposals or director
nominations for Epicor’s 2010 annual meeting of stockholders (the “Termination
Date”); it being understood that notwithstanding anything to the contrary in
this Agreement, (A) the Elliott Group shall be permitted to submit director
nominations for Epicor’s 2010 annual meeting of its stockholders and
(B) Section 7 of this Agreement shall survive the termination of this Agreement.

(b) Section 4 of this Agreement shall terminate on the earlier of (i) the
Termination Date, (ii) the date Epicor publicly announces that it has entered
into a definitive agreement with any person or entity other than the Elliott
Group (or an affiliate thereof) relating

 

-6-



--------------------------------------------------------------------------------

to (X) the sale or merger of Epicor which if consummated would result in the
stockholders of Epicor prior to such sale or merger owning less than fifty
percent (50%) of the issued and outstanding equity securities of the surviving
corporation following the consummation of such sale or merger or (Y) the sale of
all or substantially all or a material portion of the assets of Epicor; or
(iii) the date a third party makes a bona fide tender or exchange offer for the
shares of Common Stock and Epicor fails to recommend that its stockholders
reject such offer within ten (10) business days of the making of such offer or
thereafter changes its recommendation to a recommendation other than a
rejection.

10. Public Announcement. Epicor and the Elliott Group shall promptly disclose
the existence of this Agreement after its execution pursuant to a joint press
release that is mutually acceptable to the parties, including a description of
the material terms of this Agreement. Subject to applicable law, none of the
Parties shall disclose the existence of this Agreement until the joint press
release is issued. The Parties agree that, while this Agreement remains in
effect, each Party shall refrain from any disparagement, defamation, libel, or
slander with respect to any other Party or its affiliates or from publicly
criticizing such other Party or its affiliates. The Elliott Group may file an
amendment to its Schedule 13D with the SEC to disclose its entry into and the
terms of this Agreement.

11. Remedies.

(a) Each of the Parties acknowledges and agrees that a breach or threatened
breach by any Party may give rise to irreparable injury inadequately compensable
in damages, and accordingly each Party shall be entitled to injunctive relief to
prevent a breach of the provisions hereof and to enforce specifically the terms
and provisions hereof in any state or federal court having jurisdiction, in
addition to any other remedy to which such aggrieved Party may be entitled to at
law or in equity.

(b) In the event a Party institutes any legal action to enforce such Party’s
rights under, or recover damages for breach of, this Agreement, the prevailing
party or parties in such action shall be entitled to recover from the other
party or parties all costs and expenses, including but not limited to reasonable
attorneys’ fees, court costs, witness fees, disbursements and any other expenses
of litigation or negotiation incurred by such prevailing party or parties.

12. Notices. Any notice or other communication required or permitted to be given
under this Agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 12) and delivered
personally, mailed by certified or registered first-class mail or sent by
recognized overnight courier, postage prepaid, and will be deemed given (a) when
so delivered personally, (b) if mailed by certified or registered first-class
mail, three business days after the date of mailing, or (c) if sent by
recognized overnight courier, one day after the date of sending.

If to Epicor:

 

  Epicor Software Corporation   18200 Von Karman Avenue, Suite 1000   Irvine, CA
92612   Attention:   L. George Klaus, President and Chief Executive Officer  
Telephone:   (949) 585-4000   Facsimile:   (949) 585-4496

 

-7-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice to Epicor) to:

 

  Wilson Sonsini Goodrich & Rosati   Professional Corporation   650 Page Mill
Road   Palo Alto, California 94304   Attention:   Larry W. Sonsini, Esq.    
Katharine A. Martin, Esq.   Telephone:   (650) 493-9300   Facsimile:  
(650) 493-6811

If to the Elliott Group:

 

  Elliott Associates, L.P.   712 Fifth Avenue, 36th Floor   New York, NY 10019  
Attention:   Jesse A. Cohn   Telephone:   (212) 506-2999   Facsimile:  
(212) 586-9429

with a copy (which shall not constitute notice to the Elliott Group) to:

 

  Paul, Weiss, Rifkind, Wharton & Garrison LLP   1285 Avenue of the Americas  
New York, NY 10019-6064   Attention:   Robert B. Schumer, Esq.     Jeffrey D.
Marell, Esq.   Telephone:   (212) 373-3000   Facsimile:   (212) 757-3990

13. Entire Agreement. This Agreement and the Proxy constitute the entire
agreement between the Parties pertaining to the subject matter hereof and
supersede all prior and contemporaneous agreements, understandings, negotiations
and discussions of the Parties in connection with the subject matter hereof.

14. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

15. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
choice of law principles that would compel the application of the laws of any
other jurisdiction.

17. Exclusive Jurisdiction. Each of the Parties hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any Delaware State
court in the City of Wilmington, or the United States District Court for the
District of Delaware, and any appellate court to such court, in any action or
proceeding arising out of or relating to this Agreement.

 

-8-



--------------------------------------------------------------------------------

18. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

19. Successors and Assigns. This Agreement shall not be assignable by any of the
Parties. This Agreement, however, shall be binding on successors of the Parties.

20. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.

21. Further Action. Each Party agrees to execute such additional reasonable
documents, and to do and perform such reasonable acts and things necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement.

[Signatures are on the following page.]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

EPICOR SOFTWARE CORPORATION By:  

/s/ John D. Ireland

Name:  

John D. Ireland

Title:  

Sr. Vice President & General Counsel

ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC. By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President ELLIOTT INTERNATIONAL, L.P. By:
  Elliott International Capital Advisors, L.P., as general partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President ELLIOTT ASSOCIATES, L.P. By:  
Elliott International Capital Advisors, L.P., as general partner By:   Braxton
Associates, Inc., as general partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President



--------------------------------------------------------------------------------

Schedule A

The Elliott Group

Elliott Associates, L.P. and its wholly owned subsidiaries

Elliott International, L.P.

Elliott International Capital Advisers Inc.



--------------------------------------------------------------------------------

Schedule B

Principal Amount of Convertible Notes Beneficially Owned by the Elliott Group

$28,747,000

 



--------------------------------------------------------------------------------

EXHIBIT I

IRREVOCABLE PROXY

The undersigned stockholder (“Stockholder”) of Epicor Software Corporation, a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints L. George Klaus and John D. Ireland of the Company,
and each of them, as the sole and exclusive attorneys and proxies of the
undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of capital stock of the
Company that now are or hereafter may be owned beneficially or of record by the
undersigned, and any and all other shares or securities of the Company issued or
issuable in respect thereof on or after the date hereof (collectively, the
“Shares”), in accordance with the terms of this Proxy until the Termination Date
(as defined in the Agreement (as defined below)). The Shares beneficially owned
by the undersigned stockholder of the Company as of the date of this Proxy are
listed on the final page of this Proxy. Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned with respect to any
Shares are hereby revoked and the undersigned hereby agrees not to grant any
subsequent proxies with respect to the Shares until after the Termination Date
(as defined in the Agreement).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Agreement, dated as of
February 24, 2009, by and among the Company and the Elliott Group (the
“Agreement”), and is granted in consideration of the Company entering into that
Agreement

The attorneys and proxies named above are hereby authorized and empowered by the
undersigned, to act as the undersigned’s attorney and proxy to vote the Shares,
and to exercise all voting, consent and similar rights of the undersigned with
respect to the Shares (including, without limitation, the power to execute and
deliver written consents), at Company’s 2009 annual meeting of stockholders,
including any postponement or adjournment thereof:

(i) in favor of the election of the Company’s nominees to the Board of
Directors, which nominees shall include (a) the First Nominee (as defined in the
Agreement, or any other director appointed by the Company as provided for in
Section 3(d) of the Agreement) and (b) the Second Nominee (as defined in the
Agreement, or any other director designated by the Elliott Group as provided for
in Section 3(e) of the Agreement), to serve until the 2010 annual meeting of
stockholders, or until their successors are duly elected.

The attorneys and proxies named above may not exercise this Proxy on any other
matter except as provided in clause (i) above, and Stockholder may vote the
Shares on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

[Signature page follows.]



--------------------------------------------------------------------------------

This Proxy shall terminate, and be of no further force and effect, automatically
on the Termination Date (as defined in the Agreement).

Dated: February 24, 2009

 

ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC. By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President ELLIOTT INTERNATIONAL, L.P. By:
  Elliott International Capital Advisors, L.P., as general partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President ELLIOTT ASSOCIATES, L.P. By:  
Elliott International Capital Advisors, L.P., as general partner By:   Braxton
Associates, Inc., as general partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

[SIGNATURE PAGE TO PROXY]



--------------------------------------------------------------------------------

The address of the Elliott Group is:

712 Fifth Avenue, 36th Floor

New York, NY 10019

As of February 24, 2009,

Elliott International Capital Advisors Inc. and Elliott International, L.P.
jointly own 3,922,619

Shares beneficially or of record.

Elliott Associates, L.P. owns 2,615,081 Shares beneficially or of record.



--------------------------------------------------------------------------------

EXHIBIT II

BOARD RESOLUTIONS

Delaware Section 203

RESOLVED, that, any acquisition of “ownership” of “voting stock” (as defined in
and contemplated by Section 203(c)(8) and Section 203 (c)(9) of the General
Corporation Law of the Sate of Delaware (the “DGCL”), by the Elliott Group as a
result of the acquisition by the Elliott Group of up to a maximum aggregate
amount of 14.99% of the Company’s outstanding shares of common stock and $100
million aggregate principal amount of the Company’s Convertible Senior Notes due
2027 (the “Acquisition”), is hereby approved, so that the restrictions on
business combinations contained in Section 203 of the DGCL will not apply to the
Elliott Group because of the Acquisition and as a result thereof, no member of
the Elliott Group shall be deemed to be an “interested stockholder” (as defined
in and contemplated by Section 203(c)(5) of the DGCL) as a result of the
Acquisition.



--------------------------------------------------------------------------------

EXHIBIT III

FIRST AMENDMENT TO RIGHTS PLAN



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO THE RIGHTS AGREEMENT

This Amendment No. 1 to the Amended and Restated Preferred Stock Rights
Agreement (this “Amendment”) is dated as of February 24, 2009 and amends that
Amended and Restated Rights Agreement, dated as of October 27, 2004 (the “Rights
Agreement”), by and between Epicor Software Corporation, a Delaware corporation
(the “Company”), and Mellon Investor Services LLC, a New Jersey limited
liability company, as Rights Agent (the “Rights Agent”);

WHEREAS, on February 24, 2009, the board of directors of the Company determined
it is in the best interests of the Company and its stockholders to amend the
Rights Agreement on the terms set forth herein;

WHEREAS, in accordance with Section 27 of the Rights Agreement, prior to the
occurrence of a Distribution Date, the Company may supplement or amend the
Rights Agreement in any respect without the approval of any holders of Rights,
and the Rights Agent shall, if the Company so directs, execute such supplement
or amendment; and

WHEREAS, the Rights Agent is hereby directed to join in the amendment to the
Rights Agreement as set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereby agree as follows:

1. Amendment of the Rights Agreement.

(a) Section 1(a) of the Rights Agreement is hereby amended by inserting the
following sentence immediately after the last sentence in the definition of
“Acquiring Person”:

“Notwithstanding anything in this Section 1(a) or otherwise in this Agreement to
the contrary, the Elliott Group, as defined on Annex I hereto (the “Exempted
Group”), shall not be deemed to be an “Acquiring Person” for purposes of this
Rights Agreement by virtue of or as a result of the acquisition by the Elliott
Group of up to a maximum of 14.99% of the outstanding Common Shares and $100
million aggregate principal amount of the Company’s Convertible Senior Notes due
2027 (the “Notes”) (the “Exempted Transaction;” it being understood that the
actual issuance of Common Shares upon conversion or settlement of the Notes
(x) pursuant to an election made by Epicor shall be deemed to constitute an
Exempted Transaction and (y) pursuant to an election made by any member of the
Elliott Group shall not be deemed to constitute an Exempted Transaction);
provided, however, that if, excluding any Notes acquired in an Exempted
Transaction, the Exempted Group (or any member thereof) would be an Acquiring
Person (unless it is directly as a result of a repurchase, redemption or other
acquisition of any Common Shares by the Company), then the Exempted Group shall
be deemed an Acquiring Person hereunder by virtue of the Exempted Group’s (or
any member thereof) acquisition of Beneficial Ownership of any additional Common
Shares.”



--------------------------------------------------------------------------------

(b) Section 1(d) of the Rights Agreement is hereby amended by inserting the
following sentence immediately after the last sentence in the definition of
“Beneficial Owner” and “beneficially own”:

“Notwithstanding anything in this Section 1(d) or otherwise in this Agreement to
the contrary, the Exempted Group shall not be deemed to be a “Beneficial Owner”
of or to “Beneficially Own” any securities beneficially owned by virtue of or as
a result of the Exempted Transaction.”

(c) Section 1(gg) of the Rights Agreement is hereby amended by inserting the
following sentence immediately after the last sentence in the definition of
“Shares Acquisition Date”:

“Notwithstanding anything in this Section 1(gg) or otherwise in this Agreement
to the contrary, a Shares Acquisition Date shall not be deemed to have occurred
by virtue of or as a result of the Exempted Transaction.”

2. No Other Amendment; Effect of Amendment. Except as and to the extent
expressly modified by this Amendment, the Rights Agreement and the exhibits
thereto shall remain in full force and effect in all respects without any
modification. By executing this Amendment below, the Company certifies that this
Amendment has been executed and delivered in compliance with the terms of
Section 27 of the Rights Agreement. This Amendment shall be deemed an amendment
to the Rights Agreement and shall become effective upon execution by the Company
and the Rights Agent. In the event of a conflict or inconsistency between this
Amendment and the Rights Agreement and the exhibits thereto, the provisions of
this Amendment shall govern.

3. Counterparts. This Amendment may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

4. Severability. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Amendment shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

5. Miscellaneous. This Amendment shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

“COMPANY”     EPICOR SOFTWARE CORPORATION       By:   /s/ John D. Ireland      
Name:   John D. Ireland       Title:   Sr. Vice President & General Counsel
“RIGHTS AGENT”     MELLON INVESTOR SERVICES LLC       By:   /s/ Mark Cano      
Name:   Mark Cano       Title:   Relationship Manager



--------------------------------------------------------------------------------

ANNEX I

The Elliott Group includes the following entities and their respective
affiliates:

Elliott Associates, L.P.

Elliott International, L.P.

Elliott International Capital Advisors Inc.